
	
		I
		111th CONGRESS
		1st Session
		H. R. 1365
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to require a store in
		  which a consumer may apply to open a credit or charge card account to display a
		  sign, at each location where the application may be made, containing the same
		  information required by such Act to be prominently placed in a tabular format
		  on the application.
	
	
		1.Disclosure requirement for
			 stores accepting credit and charge card account applications
			(a)In
			 generalSection 122 of the Truth in Lending Act (15 U.S.C. 1632)
			 is amended by adding at the end the following:
				
					(d)Signs required
				on certain premises where credit or charge card account applications
				accepted
						(1)In
				generalA person who sells personal property to consumers on a
				business premises and makes available to consumers on such premises any
				application to open a credit card account under an open end consumer credit
				plan, or any application to open a charge card account, shall display in the
				premises on a sign any information that is subject to subsection (c) and that
				is required to be disclosed by the person on that application.
						(2)FormatSuch
				information shall be displayed on the sign in the form and manner which the
				Board shall prescribe by regulations and which, to the extent practicable and
				appropriate, shall be consistent with the form and manner required for the
				disclosure of such information on the credit or charge card application.
						(3)Sign
				placementSuch signs shall be conspicuously placed at each
				location on the premises where the credit or charge card application may be
				submitted by the
				consumer.
						.
			(b)Conforming
			 amendmentSection 111(e) of the Truth in Lending Act (15 U.S.C.
			 1610(e)) is amended by adding at the end the following:
				
					Section 122(d) shall supersede State laws
				relating to store display of the information that is subject to the
				requirements of such section, except that any State may employ or establish
				State laws for the purpose of enforcing the requirements of such
				section.
					.
			
